12 So. 3d 922 (2009)
Nathaniel Lee CUNNINGHAM, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3604.
District Court of Appeal of Florida, First District.
July 17, 2009.
*923 Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant raises two issues on appeal. We affirm as to both. We write to note that the issue related to whether the trial court erred in denying appellant's objection to the State's peremptory challenge of a juror was not adequately preserved for appeal. See Carratelli v. State, 961 So. 2d 312, 318 (Fla.2007).
WOLF, WEBSTER, and CLARK, JJ., concur.